Citation Nr: 1536217	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, , inter alia, denied service connection for bilateral hearing loss and tinnitus.  In July 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013. 

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript has been associated with the claims file.  During the hearing, the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration of evidence received since the RO's last adjudication of the claim.  See 38 C.F.R. § 20.1304 (2014).

Regarding representation, the Board notes that, in February 2014, the Veteran revoked his power-of-attorney in favor of the Veterans of Foreign Wars of the United States.  Thereafter, the Veteran executed a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), designating the Oregon Department of Veterans' Affairs as his representative.  The Board recognizes the change in representation.

The Board notes that the Veteran's appeal has been processed using the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  The relevant documents are primarily located in VBMS.  A review of the documents in Virtual VA reveals that such  documents are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal.

The Board's decision addressing the service connection claim for tinnitus is set forth below.  The service connection claim for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  Although no specific incident of acoustic trauma is documented in service records, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3.  The Veteran has credibly asserted that he experienced tinnitus after noise exposure during service, and that it has been recurrent to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the service connection claim for tinnitus being decided on appeal, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for tinnitus is warranted.

During  the  June 2015 Board hearing, the Veteran testified as to his significant  noise exposure while serving in Vietnam.  Specifically, the Veteran described his work delivering ammunition to active helicopters and the noise associated with such activity.  The Veteran also described being exposed to the noise of artillery fire and rocket attacks, as well as  being within 30 feet of an exploding mortar shell, as well.  

Although service records document no specific incident of acoustic trauma, the Veteran service in Vietnam in the capacity indicated; his DD-214 documents artillery assignment.  Hence, his  statements as to his in-service noise exposure appear to be consistent with the circumstances of his service.  Moreover, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are deemed credible.  Thus, the Board (like the RO) finds this evidence sufficient to establish an in-service event or injury.

As for the matter of current disability, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007). See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability. 

On the question of whether there exists a nexus between current tinnitus and service, the Veteran has testified that his tinnitus began in mid-1969, during his service, and has persisted thereafter.  Notably, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience recurrent tinnitus from service to the present.  Again, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are deemed credible.  As discussed above, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles, supra. 

Although a VA audiologist apparently opined, in a June 2010 statement (not currently of record), that tinnitus is less likely than not related to service, the evidence does not indicate that examiner clearly considered the Veteran's competent assertions as to onset and continuity of symptoms of tinnitus (in addition to the documented, contemporaneous evidence, and current statements as to post-service noise exposure); hence, that opinion is accorded little probative weight.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are matters within the province of the Board). 

In sum, the Veteran has provided competent and credible evidence that he experienced tinnitus during  service and that it has been recurrent to the present.  The Veteran's statements, when viewed in relation to his significant noise exposure in service as well as VA's recognition that true tinnitus is a purely subjective symptom, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  See 38 C.F.R. § 3.303(b) (2014).  See also Fountain v. McDonald, 27 Vet. App. 258, 259 (2015) (holding that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which are among the chronic diseases for which presumptive service connection is available if manifested to a compensable degree within a prescribed period after service); and  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to chronic diseases subject to presumptive service connection).  

Given all the above,  and resolving any reasonable doubt on certain elements of rhe claim in the Veteran's favor, the  Board concludes that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for bilateral hearing loss is warranted.

In April 2010, the Veteran underwent VA audiology examination.  At the time of the  examination, his claims file did not include entrance examination testing results.  In the examination report, the April 2010 audiologist opined that, without the Veteran's entrance examination report and hearing test results, any opinion concerning the etiology of the Veteran's hearing loss could not be made without resorting to speculation. 

Thereafter, an audiogram card from the Veteran's date of entry into service was located, and, in June 2010, the file was sent to the April 2010 audiologist for an addendum opinion.  Although the actual addendum opinion is not currently associated with the Veteran's VBMS or Virtual VA file, in the subsequent July 2010 rating decision, the RO noted that in the addendum, the audiologist that the Veteran's hearing loss was less likely than not caused by, or a result of, acoustic trauma during his service. 

It is unclear whether the examiner fully considered the Veteran's lay assertions with regard to the onset and continuity of symptoms of diminished hearing.  Moreover, since June 2010, the report of the Veteran's September 1967 entrance examination, with testing results, has been located and associated with the file.

To ensure that the opinion with respect to the etiology of hearing loss is based on full consideration of all pertinent evidence of record--, to include the Veteran's lay assertions. and the additionally-received record-the Board finds that further opinion on the question of medical etiology is needed to resolve rhe claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the AOJ should arrange to obtain an addendum opinion from the VA audiologist who provided the prior opinions, or another audiologist or physician based on claims file review (if possible).   The AOJ should only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Board hereby advises the Veteran that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion on this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ undertake appropriate action to associate with the VBMS or Virtual VA file the actual June 2010 addendum opinion.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with Veteran's VBMS or Virtual VA file the actual June 2010 VA audiologist addendum opinion. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from  the VA audiologist who evaluated the Veteran in  April 2010 and provided a June 2010 addendum opinion. 

If the prior audiologist no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an addendum opinion from another audiologist or appropriate physician based on claims file review (if possible).  Only , arrange for the Veteran to undergo VA examination by an audiologist or appropriate physician if deemed necessary in the judgment of the individual designated to provide the addendum opinion.. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies-in particular, audiometric and speech discrimination testing-should  be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss (a) had its onset during service, (b) was manifest to a compensable degree within the first post-service year, or (c) is otherwise medically related to in-service injury, to include alleged significant in-service noise exposure (the occurrence of which VA has essentially conceded).. 

The examiner must specifically comment upon the significance, if any, of the shift in pure tone thresholds at 4000 and 6000 Hertz from service entry to discharge.  In doing so, the examiner should indicate that  that the testing results from entrance and discharge audiology examinations were converted and considered pursuant to ISO-ANSI standards. 

In addressing the above, the examiner must consider and discuss all pertinent in and post-service testing results and other objective evidence of record, as well as all lay assertions,--to include the Veteran's competent assertions as to onset and continuity of symptoms of diminished hearing. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


